Citation Nr: 1645393	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a left thumb disability.

4.  Entitlement to service connection for residuals of heat exhaustion/heat stroke.

5.  Entitlement to service connection for a left shoulder disability.

6.   Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kitlas, John


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1986 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of this hearing is of record.

In February 2014, the Board, in pertinent part, promulgated a decision that denied service connection for the claimed hand and thumb disabilities, as well as residuals of heat exhaustion/heat stroke.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2016 memorandum decision, the Court set aside the Board's February 2014 decision to the extent it denied service connection for the hand and thumb disabilities, and residuals of heat exhaustion/heat stroke.

The Board notes that it also remanded the left shoulder, right hip, and erectile dysfunction claims for further development in February 2014, and again in May 2016.  However, these issues have not yet been certified for return to the Board.  Presumably, the development directed by the most recent remand of May 2016 is still being completed.  Thus, they will not now be discussed further.

The Board also notes that other issues were addressed in both its February 2014 and May 2016 decisions.  However, these issues have either been finally adjudicated or otherwise resolved to the extent only the issues listed on the title page remain in appellate status.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the bilateral hand, left thumb, and heat exhaustion/heat stroke claims, the Court's May 2016 memorandum decision essentially found that the Board provided inadequate reasons and bases in its denial of these claims.  The Court also noted deficiencies regarding VA examinations of February and March 2010 which the Board relied upon in making this decision.  In pertinent part, the Court stated the Board and February 2010 VA examiner failed to address the Veteran's lay testimony that his hand and thumb problems stemmed from an in-service fall.  Similarly, the Court found that the Board failed to address the Veteran's contention that he continues to suffer symptoms such as heat intolerance.  In addition, it was noted the Veteran contended the examinations themselves were inadequate, in part because the examiners failed to take into account his lay statements. 

The Board acknowledges that the Veteran is competent, as a lay person, to describe an injury to his hands and left thumb from a fall, as well as current symptomatology such as pain.  Further, his service treatment records reflect was treated for heat stress in 1989.  As noted on a May 2005 Report of Medical History, it was indicated he had been sensitive to heat since that time, and provided similar account at the October 2012 Board hearing.  

Despite the foregoing, as discussed in the prior Board decisions, the Veteran is already service-connected for bilateral carpal tunnel syndrome and fibromyalgia of multiple joints.  In short, he is already service-connected for disabilities that affect the claimed joints.  Moreover, the record indicates he has overlapping symptoms from his various service-connected and nonservice-connected medical conditions.  Therefore, the Board concluded that competent medical evidence is required to determine whether the claimed symptomatology was due to disabilities separate and distinct from the already service-connected conditions, and, if so, whether such disabilities were etiologically linked to active service.  

In view of the Court's findings in the May 2016 memorandum decision, the Board concludes that new VA examinations would provide pertinent evidence for resolution of these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hands, left thumb, and heat exhaustion/heat stroke residuals since February 2010.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously of his in-service and post-service bilateral hand, left thumb, and heat exhaustion/heat stroke symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to address the nature and etiology of his claimed bilateral hand, left thumb, and heat exhaustion/heat stroke residuals.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The respective examiner(s) should specifically state whether the Veteran currently has a disability of either hand, or the left thumb, that is separate and distinct from his already service-connected carpal tunnel syndrome or fibromyalgia.  For any such disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  This opinion should reflect consideration of the Veteran's account of an in-service injury from a fall, and recurrent symptomatology since that time.

With respect to the heat exhaustion/heat stroke claim, the respective examiner should express an opinion as to whether it is at least as likely as not the Veteran currently has any chronic residuals from the documented in-service treatment for heat stress in 1989.  This opinion should reflect consideration of the Veteran's account of heat intolerance since service.

A complete rationale for any opinions expressed should be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

